Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on August 30, 2022 was received and has been entered.  Claims 1, 26, and 31 were amended. Claim 2-4 and 7-20 were previously cancelled. Claims 1, 5-6, and 21-30 are in the application. Claims 31-37 have been previously withdrawn.                     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “second heating coil and the third heating coil are coupled to the first end of the first heating coil” in claim 1 and “first heating coil continuously extends between the first end and the second end” in claim 26.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter. “is connected at the first end and the second end of the first heating coil ”   is withdrawn based on the amendment to claim 1. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first heating coil has a first end and a second end opposite to the first end” in claim 1 and “first heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil,”  ,  “second heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil,” and “third heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil,”  in claim 1.  
Claim Objections
The previous objection to claim 26 based on the suggested limitation “first heating coil continuously extends between the first end of the first heating coil and the second end of the first heating coil “ is withdrawn based on the amendment to claim 26.
Claim 1 is objected to based on the limitation “second heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil “  and  “third heating coil is continuous and contiguous continuous between the first end of the first heating coil and the second end of the first heating coil “.  A suggested revision is as follows:
 “second heating coil is continuous and contiguous between the first end of the second heating coil and the second end of the  second heating coil “ and “third heating coil is continuous and contiguous continuous between the first end of the third heating coil and the second end of the third heating coil “
Claim Interpretation
Claim limitation: “rotating mechanism “in claims 1 and 26 is no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) has been deleted from the claim.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 21-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al is withdrawn based on the amendment to claims 1 and 26.
Claims 1, 21-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al and US Pat. Num. 2,813,960 to Egle et al. (hereinafter Egle).  
Regarding claim 1, Ikeno teaches a workpiece pedestal, comprising: a shaft ( shaft portion of 7a tilting mechanism) having a first end (7b) and a second end (7a); a workpiece holder (chuck 2)  connected to the first end (7b) of the shaft, the workpiece holder (2) including a workpiece support surface (horizontal support surface) for supporting a workpiece (1), the workpiece support surface defining a first plane (horizontal) ; 
a movable joint (portion connecting 7 and 2) between the shaft and the workpiece holder, the movable joint connecting the workpiece holder (chuck 2) to the first end of the shaft (7b), the movable joint (portion connecting 7 and 2) being tiltable into and out of the first plane (horizontal); and a rotating rotor connected to the second end (7a) of the shaft, the rotating rotor, in operation, rotating the shaft . (See Ikeno, Figs. 1-7   and col. 4,  lines 55-65, col. 5, lines 9-19.) 
Regarding claim 1, Ikeno does not explicitly teach a workpiece pedestal for physical vapor deposition processing.
Angelov is directed to a system including a chamber for deposition, a chuck assembly, and an ion source.  (Examiner is considering a chuck assembly inside a chamber with an ion source to be equivalent to a workpiece pedestal for physical vapor deposition processing.) (See Angelov, Abstract and paragraph 11.)
Angelov teaches tilting the substrate can alter the angle of incidence of ions on the substrate. (See Angelov, Abstract and paragraph 11.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a workpiece pedestal for physical vapor deposition processing, because Angelov teaches this structure would allow the angle of incidence of ions to be controlled to improve the aspect ratio of the pattern on the substrate. (See Angelov, paragraphs 11, 28, and 62.)
Regarding claim 1, Ikeno does not explicitly teach a heater on a circular support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil.
Unno is directed to a resistive-heated for a semiconductor manufacturing apparatuses. (See Unno, Abstract, paragraph 2, and Fig. 4.) 
Unno teaches a heater (30) on a circular support surface of the holder (20), the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil (30), a second heating coil (circular turn between 30 and 150, extending between 140a and 150a) , and a third heating coil (outer coil 150 on both right and left sides of 30, extending between 140b and 150b).  (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.) Under the broadest reasonable interpretation, Examiner is considering the definition of a coil as follows: “ a ring, series of rings, or spiral, into which a rope, or other like thing, is wound”
Based on this definition, Examiner is considering the third heating coil outermost coil to be made of the outermost circumferential heaters (150) – outermost circumferences of the heater and the third heating coil. Examiner is considering the coil between the innermost coil (30) and the outermost coil (150)  to be made of the inner circumferential heaters extending between (140a, 150a) – outermost circumferences of the heater. (See Annotated, Fig. 4 below.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heater on a circular support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5,  40-43, 44-46 and Fig. 4.)
Regarding claim 1, Ikeno does not explicitly teach the first heating coil has a first end and a second end opposite of the first end, the first heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil, the second heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil,  the third heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil, wherein the second heating coil and the third heating coil are coupled to the first end of the first heating coil, wherein the second heating coil extends outward and surrounds the first heating coil, wherein the third heating coil extends outward and surrounds the second heating coil, and wherein the second heating coil and the third heating coil are coupled to the second end of the first heating coil.
Egle is directed to an electric surface heater. 
Egle teaches the first heating coil (2, wavy wire on bottom of Fig. 9) has a first end (portion of 2 connected to 2a on right)  and a second end (portion of 2 connected to 2a on left)  opposite of the first end, the first heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil, the second heating coil (2, wavy wire in between top and bottom in Fig. 9)  is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil,  the third heating coil (2, wavy wire at top in Fig. 9)  is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil, wherein the second heating coil and the third heating coil are coupled to the first end (portion of 2 connected to 2a on right)  of the first heating coil, wherein the second heating coil extends outward and surrounds the first heating coil, wherein the third heating coil extends outward and surrounds the second heating coil, and wherein the second heating coil and the third heating coil are coupled to the second end(portion of 2 connected to 2a on left)   of the first heating coil. (See Egle, Abstract, col. 6, lines 35-44, and Fig. 9.) Examiner is considering the word surround to mean “to extend around the margin or edge of “, based on this understanding surround is shown based on Fig. 9 where a top wire extends around one side of a lower wire.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first heating coil has a first end and a second end opposite of the first end, the first heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil, the second heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil,  the third heating coil is continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil, wherein the second heating coil and the third heating coil are coupled to the first end of the first heating coil, wherein the second heating coil extends outward and surrounds the first heating coil, wherein the third heating coil extends outward and surrounds the second heating coil, and wherein the second heating coil and the third heating coil are coupled to the second end of the first heating coil, because Egle teaches this structure would provide ensure better protection from corrosive and mechanical damage during use. (See Egle, Abstract, col. 2, lines 15-20 col. 6, lines 35-44, and Fig. 9.)
Intended use language is located in the preamble of claim 1 (pedestal for physical vapor deposition).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
  Claim 1 recites an intended use clause (i. e. surface for supporting…, being tiltable, mechanism… rotating). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
Regarding claim 21, Ikeno teaches wherein the movable joint tilts the workpiece holder based on a rotation rate of the shaft.  (See Ikeno, Figs. 1-7  and col. 6, lines 20-25.)
Regarding claim 22, Ikeno teaches the movable joint is tiltable to about 0 to 90 degrees out of the first plane.  (See Ikeno, Figs. 1-7   and col. 4, lines 55-65, col. 5, lines 9-19.).  
Regarding claim 26, Ikeno teaches a workpiece pedestal, comprising: a shaft ( shaft portion of 7a tilting mechanism) having a first end (7b) and a second end (7a); a holder (chuck 2) on the first end (7b) of the shaft, the holder including a support surface (portion holding 1),  the shaft configured to rotate along a shaft axis, a movable joint (portion connecting 7 and 2) between the shaft and the holder, the movable joint (portion connecting 7 and 2) configured to tilt the holder;
and a rotating mechanism (6) connected to the second end (7a) of the shaft to control a rotation rate along the shaft axis, wherein the movable joint is configured to tilt at a tilt angle which concurrently tilts the holder attached to the movable joint to a corresponding tilt angle. (See Ikeno, Figs. 1-7   and col. 4,  lines 55-65, col. 5, lines 9-19.) 
Regarding claim 26, Ikeno does not explicitly teach a workpiece pedestal for physical vapor deposition processing.
Angelov is directed to a system including a chamber for deposition, a chuck assembly, and an ion source.  (Examiner is considering a chuck assembly inside a chamber with an ion source to be equivalent to a workpiece pedestal for physical vapor deposition processing.) (See Angelov, Abstract and paragraph 11.)
Angelov teaches tilting the substrate can alter the angle of incidence of ions on the substrate. (See Angelov, Abstract and paragraph 11.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a workpiece pedestal for physical vapor deposition processing, because Angelov teaches this structure would allow the angle of incidence of ions to be controlled to improve the aspect ratio of the pattern on the substrate. (See Angelov, paragraphs 11, 28, and 62.)
Regarding claim 26, Ikeno does not explicitly teach a heater on a support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil.
Unno teaches a heater (30) on a support surface of the holder (20), the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil (30) , a second heating coil (circular turn between 30 and 150, extending between 140a and 150a) , and a third heating coil (outer coil 150 on both right and left sides of 30, extending between 140b and 150b).  (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.) Under the broadest reasonable interpretation, Examiner is considering the definition of a coil as follows: “ a ring, series of rings, or spiral, into which a rope, or other like thing, is wound”
Based on this definition, Examiner is considering the third heating coil outermost coil to be made of the outermost circumferential heaters (150) – outermost circumferences of the heater and the third heating coil. Examiner is considering the coil between the innermost coil (30) and the outermost coil (150)  to be made of the inner circumferential heaters extending between (140a, 150a) – outermost circumferences of the heater. (See Annotated, Fig. 4 below.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heater on a circular support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5, 40-43, 44-46 and Fig. 4.)
Regarding claim 26, Ikeno does not explicitly teach the first heating coil has a first end and a second end opposite of the first end and the first heating coil continuously and contiguously extends between the first coil first end and first coil second end;   
the second heating coil has a first end and a second end opposite of the first end, the second heating coil is continuous and contiguous between the second coil first end and second coil second end, the first end of the second heating coil is connected at the first end of the first heating coil and the second end of the second heating coil is connected at the second end of the first heating coil, and
the third heating coil has a first end and a second end opposite of the first end, the third heating coil is continuous and contiguous between the third coil first end and third coil second end, the first end of the third heating coil is connected at the first end of the first heating coil and the second end of the third heating coil is connected at the second end of the first heating coil.
Egle teaches the first heating coil (2, wavy wire on bottom of Fig. 9)  has a first end (portion of 2 contacting 2a on the bottom right) and a second end (portion of 2 contacting 2a on the bottom left) opposite of the first end and the first heating coil continuously and contiguously extends between the first coil first end and first coil second end (portion of 2 contacting 2a on the bottom left);
the second heating coil (2,  middle wavy wire of Fig. 9)  has a first end (portion of 2 contacting 2a on the middle right) and a second end opposite of the first end, the second heating coil is continuous and contiguous between the second coil first end and second coil second end, the first end of the second heating coil is connected at the first end of the first heating coil and the second end of the second heating coil is connected at the second end (portion of 2 contacting 2a on the middle left) of the first heating coil, and
the third heating coil (2,  middle wavy wire of Fig. 9) has a first end and a second end opposite of the first end, the third heating coil is continuous and contiguous between the third coil first end and third coil second end, the first end of the third heating coil is connected at the first end of the first heating coil and the second end of the third heating coil is connected at the second end of the first heating coil. (See Egle, Abstract, col. 6, lines 35-44, and Fig. 9.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first heating coil has a first end and a second end opposite of the first end and the first heating coil continuously and contiguously extends between the first coil first end and first coil second end;   
the second heating coil has a first end and a second end opposite of the first end, the second heating coil is continuous and contiguous between the second coil first end and second coil second end, the first end of the second heating coil is connected at the first end of the first heating coil and the second end of the second heating coil is connected at the second end of the first heating coil, and
the third heating coil has a first end and a second end opposite of the first end, the third heating coil is continuous and contiguous between the third coil first end and third coil second end, the first end of the third heating coil is connected at the first end of the first heating coil and the second end of the third heating coil is connected at the second end of the first heating coil, because Egle teaches this structure would provide ensure better protection from corrosive and mechanical damage during use. (See Egle, Abstract, col. 2, lines 15-20 col. 6, lines 35-44, and Fig. 9.) 
Intended use language is located in the preamble of claim 26 (pedestal for physical vapor deposition).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
  Claim 26 recites an intended use clause (i. e. surface for supporting…, being tiltable, mechanism… rotating, to control a rotation rate…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
Regarding claim 27, Ikeno teaches the movable joint is capable of tilting left and right with respect to the shaft axis. (See Ikeno, col. 5, lines 1-5. )
The previous rejection of claims 5-6, 24-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al as applied to claims 1 and 26 and further in view of US Pat. Num. 20080032426 A1 to Michaelson et al (hereinafter Michaelson) is withdrawn based on the amendment to claims 1 or 26.
Claims 5-6, 24-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al (hereinafter Unno) and US Pat. Num. 2,813,960 to Egle et al. (hereinafter Egle) as applied to claims 1 and 26 and further in view of US Pat. Num. 20080032426 A1 to Michaelson et al (hereinafter Michaelson).
Regarding claim 5, Ikeno does not explicitly teach the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface.
Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.)
Michaelson teaches a heater on a circular support region of the holder, the heater having a first surface which, in use, contacts the workpiece, wherein the heater has first, second, and third heating coils on the first surface, and wherein the first heating coil heats a first zone (3121)  of the first surface, the second heating coil heats a second zone (3122) of the first surface, and the third heating coil heats a third zone (3123)  of the first surface. (See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) (Examiner is considering a heating coil to be equivalent to a resistive heater in paragraph 142 of Michaelson.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a circular support region of the holder, the heater having a first surface which, in use, contacts the workpiece, wherein the heater has first, second, and third heating coils on the first surface, and wherein the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 6, Ikeno does not explicitly teach a temperature of each of the first, second, and third zones can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil.
Michaelson teaches a temperature of each of the first, second, and third zones(3121-3)  can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature of each of the first, second, and third zones can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 24, Ikeno does not explicitly teach the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater.
Michaelson teaches the first zone (3121) heated by the first heating coil is located on a center of the first surface, the second zone (3122) heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone (3123) heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater, because Michaelson teaches this arrangement provides for independently control for determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 25, Ikeno does not explicitly teach the first zone and the second zone partially overlap with each other, and the second zone and the third zone partially overlap with each other.
Michaelson teaches the first zone (3121) and the second zone (3122) partially overlap with each other, and the second zone (3122) and the third zone (3123) partially overlap with each other. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.) Examiner is considering a partial overlap in the adjacent portions of the heating zone of the horizontal first surface which are parallel to each.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first zone and the second zone partially overlap with each other, and the second zone and the third zone partially overlap with each other, because Michaelson teaches this arrangement provides for independently control for determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 28, Ikeno does not explicitly teach the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface.
Michaelson teaches a heater (resistive heater) on a circular support region of the holder, the heater having a first surface which, in use, contacts the workpiece, wherein the heater has first, second, and third heating coils on the first surface, and wherein the first heating coil heats a first zone (3121)   of the first surface, the second heating coil heats a second zone (3122) of the first surface, and the third heating coil heats a third zone (3123)  of the first surface. (See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) (Examiner is considering a heating coil to be equivalent to a resistive heater in paragraph 142 of Michaelson.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 29, Ikeno does not explicitly teach the first zone heated by the first heating coil, the second zone heated by the second heating coil, and the third zone heated by the third heating coil is configured to be heated at a different temperature from each other.
Michaelson teaches the first zone (3121) heated by the first heating coil, the second zone (3122) heated by the second heating coil, and the third zone (3122) heated by the third heating coil is configured to be heated at a different temperature from each other. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature of each of the first, second, and third zones can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 30, Ikeno does not explicitly teach the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater.
Michaelson teaches the first zone (3121) heated by the first heating coil is located on a center of the first surface, the second zone (3122)  heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone (3123)  heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater, because Michaelson teaches this arrangement provides for independently control for determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
The previous rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al as applied to claim 21 and further in view of US Pat. Pub. No. 20170069483 A1 to Nasser Razek (hereinafter Razek) is withdrawn based on the amendment to claims 1 or 26.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al and US Pat. Num. 2,813,960 to Egle et al (hereinafter Egle) as applied to claim 21 and further in view of US Pat. Pub. No. 20170069483 A1 to Nasser Razek (hereinafter Razek). 
Regarding claim 23, Ikeno does not explicitly teach the movable joint has six degrees of freedom in a three-dimensional space.
Razek is directed to a method for the surface treatment of a substrate surface of a substrate with arrangement of the substrate surface in a process chamber. (See Razek, paragraph 44, Abstract and Figs. 1-9.)
Razek teaches the movable joint has six degrees of freedom in a three-dimensional space. (See Razek, paragraph 44, Abstract and Figs. 1-9.) Examiner is considering a table with three degrees of freedom in translational direction and three degrees of freedom in the rotational direction to be equivalent to six degrees of freedom in a three-dimensional space. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the movable joint has six degrees of freedom in a three-dimensional space, because Razek teaches this structure allows the sample to be aligned in all directions. (See Razek, paragraph 44, Abstract and Figs. 1-9.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, and 21-30 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new ground(s) of rejection is made in view of US Pat. Num. 2,813,960 to Egle et al (hereinafter Egle) based on the amendments to independent claims 1 and 26.
Amended claim language necessary for both claims 1 and 26 was discussed with the Applicant’s Representative in Interviews. However, an agreement could not be reached. Further, once an amended language for an amendment is agreed upon, the agreed upon amended language would be subject to an updated search.
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, presented to applicant for consideration: 
1. (Currently Amended) A workpiece pedestal for physical vapor deposition processing, comprising: 										a shaft having a first end and a second end; 						a workpiece holder connected to the first end of the shaft, the workpiece holder including a workpiece support surface for supporting a workpiece, the workpiece support surface defining a first plane; 								a movable joint between the shaft and the workpiece holder, the movable joint connecting the workpiece holder to the first end of the shaft, the movable joint being tiltable into and out of the first plane;									 a heater on a circular support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil; and the first heating coil, second heating coil, and third heating coil are arranged within the first surface of the heater; 			a rotating rotor connected to the second end of the shaft, the rotating rotor, in operation, rotating the shaft, 								wherein the first heating coil has a first end and a second end opposite of the first end, the first heating coil extends continuous and contiguous between the first end of the first heating coil and the second end of the first heating coil, 
wherein the second heating coil has a first end of the second heating coil and a second end of the second heating coil opposite of the first end of the second heating coil, wherein the second heating coil is continuous and contiguous between the first end of the second heating coil and the second end of the second heating coil, said first end of the second heating coil is connected [[at]] to the first end of the first heating coil and said second end of the second heating coil is connected to the second end of the first heating coil, 								
wherein the third heating coil has a first end and a second end opposite of the first end of the third heating coil,
wherein the third heating coil is continuous and contiguous between the first end of the third third  and the first end of the third heating coil is connected [[at]] to the first end of the first heating coil and the second end of the third heating coil is connected to the second end of the first heating coil, 	

wherein the first heating coil is arranged to surround a circular area,
wherein the second heating coil extends outward and surrounds the circular area of the first heating coil, and											wherein the third heating coil extends outward and surrounds the second heating coil and the circular area of the first heating coil..  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717